DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I, Figure 87 in the reply filed on 04/04/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of leaflet retaining arms” wherein a plurality of covers covering at least the distal apices of the plurality of leaflet retaining arms. Claim 11 includes the limitation “a plurality of positioning arms” wherein a plurality of covers encloses the distal tip of a respective one of the plurality of positioning arms. The use of different terms “leaflet retaining arms” and “positioning arms” is confusing, it is unclear if applicant is intending to claim the same structure or a distinct structural feature.
Claims 6 and 13 includes the limitation “wherein the material enclosing the distal apex increases an amount of surface area contact between the distal apex of each of the plurality of retaining arms and the respective portions of the exterior leaflet tissue relative to surface area contact therebetween without the material enclosing the distal apex.” It is unclear how the material encloses the distal apex to increase an amount of surface area contact without the material enclosing the distal apex. The claim already established the material encloses the distal apex, so it is unclear how later the material will not enclose the distal apex.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tuval et al. U.S. Publication 2010/0121436.
Regarding Claim 1, Tuval et al. discloses a method of implanting a self-expandable prosthetic heart valve assembly 10, the method comprising: advancing the prosthetic heart valve assembly through a patient's aorta toward the patient’s native aortic valve using a delivery apparatus via a trans-femoral delivery approach (see paragraphs [0100] and [0104] and as evidenced by the U.S. Provisional patent application 20100268332 A1 entitled Prosthetic heart valve for transfemoral delivery, wherein the publication discloses the transaortic approach includes transfemoral), wherein the prosthetic heart valve assembly comprises a self-expandable heart valve 12 (wherein Tuval discloses the heart valve is formed from Nitinol, see paragraph [0091]) and a self- expandable support structure 14 (wherein, Tuval discloses the support structure is formed of Nitinol, see paragraph [0090]) and wherein, during the advancing, the support structure 14 and the prosthetic heart valve are in a compressed state (paragraphs [0038], [0041-0042], [0047-0048]); radially expanding the support structure into an at least partially expanded state (paragraphs [0048], [0090-0091]), the support structure 14 having a support-structure interior and comprising a plurality of leaflet retaining arms 22, the prosthetic heart valve 12 disposed radially within the support-structure interior; rotationally adjusting a position of the support structure while in the at least partially expanded state (paragraphs [0038-0041], [0050-0052], [0054], [0061-0065], [0102], [0105]), wherein the rotational adjusting comprises monitoring, via one or more radiopaque markers 16 disposed on the support structure 14 (as seen in Figures 1-2B), a position of the support structure 14 relative to the native aortic valve and using the delivery apparatus 300 to align each of the plurality of leaflet retaining arms with a cusp of one of a plurality of native leaflets of the native aortic valve (paragraphs [0038-0041], [0050-0052], [0054], [0061-0065] and as seen in Figure 6A); positioning the support structure on or adjacent a surface of an outflow side of the native aortic valve using the delivery apparatus 300 while the support structure is in the at least partially expanded state (paragraphs [0048], [0059], [0088], [0090], [0104]); positioning the prosthetic heart valve within the native aortic valve using the delivery apparatus 300 (paragraphs [0002-0003], [0039-0042]); radially expanding the prosthetic heart valve to an expanded state while the prosthetic heart valve is within the native aortic valve; and releasing the support structure and the prosthetic heart valve from the delivery apparatus after the radial expanding of the prosthetic heart valve (as seen in Figures 7A-7E and paragraphs [0042], [0047-0048], [0053], [0104-0105], [0109-0110]).
Regarding Claim 16, Tuval et al. discloses a method comprising: advancing a support structure 14 and a prosthetic heart valve 12 through an aorta 140 of a patient and toward a heart of the patient using a delivery apparatus 300 (as seen in Figures 6A-7D), wherein the support structure 14 and the prosthetic heart valve 12 are self-expandable (see paragraphs [0090-0091] Tuval discloses the support structure 14 and the prosthetic heart valve 12 is formed from Nitinol), and wherein the support structure and the prosthetic heart valve are in a radially compressed state during the advancing thereof; radially expanding the support structure from the compressed state to an at least partially expanded state (paragraphs [0038], [0041-0042], [0047-0048]); the support structure 14 having a support-structure interior and comprising a plurality of V-shaped leaflet positioning elements 22 (as seen in Figures 1-2B, 10A-10B), the prosthetic heart valve 12 disposed radially within the support-structure interior (as seen in Figures 7D-8C, 10A-10B); monitoring a position of one or more of the plurality of V-shaped leaflet positioning elements 22 via one or more radiopaque markers 16 associated therewith (as seen in Figures 1-2B, 7A-7D and 10A-10B and paragraphs [0088], [0095], [0099], [0110], [0114], [0116]); rotating the support structure to align a distal apex of each of the plurality of V-shaped positioning elements with a cusp of one of a plurality of native leaflets of a native aortic valve of the patient's heart (paragraphs [0038-0041], [0050-0052], [0054], [0061-0065], [0102], [0105]); utilizing the delivery apparatus 300 to position the support structure at or adjacent a native heart valve of the patient using the delivery apparatus and position the prosthetic heart valve radially within the native aortic valve (paragraphs [0038-0041], [0050-0052], [0054], [0061-0065] and as seen in Figure 6A); radially expanding the prosthetic heart valve from the compressed state to an expanded state while the prosthetic heart valve is positioned radially within the native aortic valve (paragraphs [0002-0003], [0039-0042]); and releasing the support structure and the prosthetic heart valve from the delivery apparatus after the prosthetic heart valve is radially expanded (as seen in Figures 6A-7D and paragraphs [0042], [0047-0048], [0053], [0104-0105], [0109-0110]).
Regarding Claim 20, Tuval et al. discloses wherein the support structure 14 and the prosthetic heart valve 12 are integrally joined (paragraph [0574]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. U.S. Publication 2008/0071369.
Regarding Claims 11, 13, Tuval et al. discloses a method comprising: advancing a support structure 14 and a prosthetic heart valve 12 through an aorta of a patient and toward a heart of the patient using a delivery apparatus 350 (as seen in Figures 16A-16G and paragraphs [0050], [0052], [0549]), wherein the support structure 14 and the prosthetic heart valve 12 are self-expandable (paragraphs [0035] and [0581], wherein Tuval discloses the heart valve 12 is formed from Nitinol and paragraphs [0035] and [0579], Tuval discloses the support structure 14 is formed from Nitinol), and wherein the support structure and the prosthetic heart valve are in a radially compressed state during the advancing thereof (as seen in Figure 12C and paragraph [0631]); radially expanding the support structure from the compressed state to an at least partially expanded state (as seen in Figures 9B-9F and 16B-16G and paragraphs [0044], [0046], [0056-0058], [0080-0081] and [0084]), the support structure 14 having a support-structure interior and comprising a plurality of positioning arms 22, the prosthetic heart valve 12 disposed radially within the support-structure interior (as seen in Figure 3C); utilizing the delivery apparatus 350 to position the support structure 14 at or adjacent a native aortic heart valve 140 of the patient using the delivery apparatus and position the prosthetic heart valve radially within the patient's native aortic heart valve (as seen in Figures 9B-9F and 16B-16G); radially expanding the prosthetic heart valve 12 from the compressed state to an expanded state while the prosthetic heart valve is positioned in the native heart valve 140 (as seen in Figures 7A-7E and 9B-9F and 16B-16G), wherein the act of radially expanding the prosthetic heart valve results in a plurality of native leaflets of the native heart valve being captured between the support structure and the prosthetic heart valve (as seen in Figures 7A-7E and paragraph [0607]);wherein the support structure comprises a plurality of coverings 124 disposed on a distal tip of each of the plurality of positioning arms 22 (as seen in Figure 3C). However, Tuval et al. does not expressly disclose the plurality of covers cushion respective portions of exterior leaflet tissue of the plurality of native leaflets from a force exerted thereon by the distal apices of each of the plurality of leaflet retaining arms. It would have been obvious to one having ordinary skill in the art at the time the invention was to made to modify Tuval’s covers to cushion forces exerted by the distal apices of each of the leaflet retaining arms for the purpose of protecting and ensuring the longevity of the prosthetic heart valve.
Claims 1, 3-5, 7, 9-10, 12, 14-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. U.S. Publication 2008/0071369 A1 in view of Tuval et al. U.S. Publication 2010/0121436 A1.
Regarding Claim 1, Tuval et al. discloses a method of implanting a self-expandable prosthetic heart valve assembly 10 (paragraph [0047]) the method comprising: advancing the prosthetic heart valve assembly through a patient's aorta toward the patient’s native aortic valve using a delivery apparatus (paragraphs [0050], [0052], [0549]), wherein the prosthetic heart valve assembly comprises a self-expandable heart valve 12 (paragraphs [0035] and [0581], wherein Tuval discloses the heart valve 12 is formed from Nitinol) and a self-expandable support structure 14 (paragraphs [0035] and [0579], Tuval discloses the support structure 14 is formed from Nitinol) and wherein, during the advancing, the support structure 14 and the prosthetic heart valve 12 are in a compressed state (as seen in Figure 12C and paragraph [0631]); radially expanding the support structure into an at least partially expanded state (paragraphs [0090-0091], [0139] and [0141]), the support structure 14 having a support-structure interior and comprising a plurality of leaflet retaining arms 22, the prosthetic heart valve 104 disposed radially within the support-structure interior (as seen in Figure 3C); positioning the support structure 14 on or adjacent a surface of an outflow side of the native aortic valve 140 using the delivery apparatus 350 while the support structure 14 is in the at least partially expanded state (as seen in Figures 9B-9F and 16B-16G and paragraphs [0044], [0046], [0056-0058], [0080-0081] and [0084]); positioning the prosthetic heart valve 12 within the native aortic valve 140 using the delivery apparatus 350 (as seen in Figures 9B-9F and 16B-16G); radially expanding the prosthetic heart valve 12 to an expanded state while the prosthetic heart valve is within the native aortic valve 140 (as seen in Figures 16B-16G); and releasing the support structure and the prosthetic heart valve from the delivery apparatus after the radial expanding of the prosthetic heart valve (paragraph [0574] and as seen in Figures 16B-16G). However, Tuval et al. does not expressly disclose the method comprising: advancing the prosthetic heart valve assembly through a patient's aorta toward the patient’s native aortic valve using a delivery apparatus via a transfemoral delivery approach and rotationally adjusting a position of the support structure while in the at least partially expanded state, wherein the rotational adjusting comprises monitoring, via one or more radiopaque markers disposed on the support structure, a position of the support structure relative to the native aortic valve and using the delivery apparatus to align each of the plurality of leaflet retaining arms with a cusp of one of a plurality of native leaflets of the native aortic valve. Tuval et al. teaches a self-expandable prosthetic heart valve assembly 10 in the same field of endeavor for use in an aortic valve (paragraphs [0089] and [0104]), the method comprising: advancing the prosthetic heart valve assembly through a patient's aorta toward the patient’s native aortic valve using a delivery apparatus via a trans-femoral delivery approach (see paragraphs [0100] and [0104] and as evidenced by the U.S. Provisional patent application 20100268332 A1 entitled Prosthetic heart valve for transfemoral delivery, wherein the publication discloses the transaortic approach includes transfemoral), wherein the prosthetic heart valve assembly comprises a self-expandable heart valve 12 (wherein Tuval discloses the heart valve is formed from Nitinol, see paragraph [0091]) and a self- expandable support structure 14 (wherein, Tuval discloses the support structure is formed of Nitinol, see paragraph [0090]) and wherein the support structure 14 further includes one or more radiopaque markers 16 (paragraphs [0088] and [0095] and as seen in Figures 1-2B) that provide visual feedback that aids the physcian in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve (paragraphs [0038-0041], [0050-0052], [0054], [0061-0065]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Tuval’s support structure to further include one or more radiopaque markers as taught by Tuval for the purpose of providing visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve.
Regarding Claim 3, Tuval et al. discloses wherein the plurality of leaflet retaining arms 22 are formed by a plurality of interconnected struts that are joined at a plurality of proximal apices and a plurality of distal apices to form a plurality of alternating peaks and valleys, and wherein the radial expanding of the support structure at least in part comprises increasing an angle between adjacent pairs of the plurality of struts at the distal apices (as seen in Figures 1b-1c, shows the distal apices having an increase in the angles).
Regarding Claim 4, Tuval et al. discloses wherein the support structure 14 further comprises a plurality of covers 124, each of the plurality of covers 124 covering at least the distal apices of the plurality of leaflet retaining arms 22 (paragraphs [0590] and [0596]).
Regarding Claim 5, Tuval et al. discloses further comprising cushioning, via the plurality of covers 124.  However, Tuval et al. does not expressly disclose the plurality of covers cushion respective portions of exterior leaflet tissue of the plurality of native leaflets from a force exerted thereon by the distal apices of each of the plurality of leaflet retaining arms. It would have been obvious to one having ordinary skill in the art at the time the invention was to made to modify Tuval’s covers to cushion forces exerted by the distal apices of each of the leaflet retaining arms for the purpose of protecting and ensuring the longevity of the prosthetic heart valve.
Regarding Claim 7, Tuval et al. does not expressly disclose wherein the one or more radiopaque markers are disposed on or are associated with at least a portion of each of the plurality of leaflet retaining arms, and wherein the monitoring the position of the support structure comprises monitoring a location of the at least portion of each of the plurality of leaflet retaining arms via the one or more radiopaque markers. Tuval et al. teaches a self-expandable prosthetic heart valve assembly 10 in the same field of endeavor for use in an aortic valve (paragraphs [0089] and [0104]), the method comprising: advancing the prosthetic heart valve assembly through a patient's aorta toward the patient’s native aortic valve using a delivery apparatus via a trans-femoral delivery approach (see paragraphs [0100] and [0104] and as evidenced by the U.S. Provisional patent application 20100268332 A1 entitled Prosthetic heart valve for transfemoral delivery, wherein the publication discloses the transaortic approach includes transfemoral), wherein the prosthetic heart valve assembly comprises a self-expandable heart valve 12 (wherein Tuval discloses the heart valve is formed from Nitinol, see paragraph [0091]) and a self- expandable support structure 14 (wherein, Tuval discloses the support structure is formed of Nitinol, see paragraph [0090]) and wherein the support structure 14 comprises a plurality of leaflet retaining arms 22 having V-shape which further includes one or more radiopaque markers 16 (paragraphs [0088] and [0095] and as seen in Figures 1-2B) that provide visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve (paragraphs [0038-0041], [0050-0052], [0054], [0061-0065).
Regarding Claim 9, Tuval et al. discloses wherein the positioning of the prosthetic heart valve within the patient's native aortic valve occurs during the positioning of the support structure on or adjacent the surface of the outflow side of the patient's native aortic valve (as seen in Figures 9B-9F and 16B-16G).
Regarding Claim 10, Tuval et al. discloses wherein the support structure 14 and the prosthetic heart valve 12 are integrally joined (paragraph [0574]).
Regarding Claim 12, Tuval et al. does not expressly disclose wherein the support structure and the prosthetic heart valve are advanced into the patient's heart trans-femorally. Tuval et al. teaches a self-expandable prosthetic heart valve assembly 10 in the same field of endeavor for use in an aortic valve (paragraphs [0089] and [0104]), the method comprising: advancing the prosthetic heart valve assembly through a patient's aorta toward the patient’s native aortic valve using a delivery apparatus via a trans-femoral delivery approach (see paragraphs [0100] and [0104] and as evidenced by the U.S. Provisional patent application 20100268332 A1 entitled Prosthetic heart valve for transfemoral delivery, wherein the publication discloses the transaortic approach includes transfemoral) for the purpose of using a minimally-invasive approach to implant a valve prosthesis in a native diseased valve of a patient (see paragraph [0065] of the provision application 20100268332 A1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Tuval’s prosthetic heart valve assembly to be delivered using a delivery apparatus via a trans-femoral delivery approach as taught by Tuval for the purpose of using a minimally-invasive approach to implant a valve prosthesis in a native diseased valve of a patient.
Regarding Claim 14, Tuval et al. discloses the plurality of positioning arms 22 comprises a V-shaped element. However, Tuval et al. does not expressly disclose wherein one or more radiopaque markers are associated with at least a portion of the V-shaped element, the method further comprising: prior to positioning the support structure on or adjacent the surface of the outflow side of the native aortic heart valve, visualizing a position of the V-shaped element of each of plurality of positioning arms via the one or more radiopaque markers; and rotating the support structure so that the V-shaped element of each of plurality of positioning arms is aligned with a cusp of one of the plurality of native leaflets. Tuval et al. teaches a self-expandable prosthetic heart valve assembly 10 in the same field of endeavor for use in an aortic valve (paragraphs [0089] and [0104]), the method comprising: advancing the prosthetic heart valve assembly through a patient's aorta toward the patient’s native aortic valve using a delivery apparatus via a trans-femoral delivery approach (see paragraphs [0100] and [0104] and as evidenced by the U.S. Provisional patent application 20100268332 A1 entitled Prosthetic heart valve for transfemoral delivery, wherein the publication discloses the transaortic approach includes transfemoral), wherein the prosthetic heart valve assembly comprises a self-expandable heart valve 12 (wherein Tuval discloses the heart valve is formed from Nitinol, see paragraph [0091]) and a self- expandable support structure 14 (wherein, Tuval discloses the support structure is formed of Nitinol, see paragraph [0090]) and wherein the support structure 14 comprises a plurality of leaflet retaining arms 22 having V-shape which further includes one or more radiopaque markers 16 (paragraphs [0088] and [0095] and as seen in Figures 1-2B) that provide visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve (paragraphs [0038-0041], [0050-0052], [0054], [0061-0065). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s support structure to further include one or more radiopaque markers as taught by Tuval for the purpose of providing visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve.
Regarding Claim 15, Tuval et al. discloses wherein the support structure 14 and the prosthetic heart valve 12 are integrally joined (paragraph [0574]).
Regarding Claim 16, Tuval et al. discloses a method comprising: advancing a support structure 14 and a prosthetic heart valve 12 through an aorta 140 of a patient and toward a heart of the patient using a delivery apparatus 350 (as seen in Figures 9B-9F and 16B-16G), wherein the support structure 14 and the prosthetic heart valve 12 are self-expandable (paragraphs [0035] and [0579] and [0581], Tuval discloses the support structure 14 and the prosthetic heart valve 12 is formed from Nitinol), and wherein the support structure and the prosthetic heart valve are in a radially compressed state during the advancing thereof; radially expanding the support structure from the compressed state to an at least partially expanded state (paragraphs [0090-0091], [0139] and [0141]), the support structure 14 having a support-structure interior and comprising a plurality of V-shaped leaflet positioning elements 22 (as seen in Figures 1-3G), the prosthetic heart valve 12 disposed radially within the support-structure interior (as seen in Figures 7D-8C); utilizing the delivery apparatus to position the support structure at or adjacent a native heart valve of the patient using the delivery apparatus and position the prosthetic heart valve radially within the native aortic valve; radially expanding the prosthetic heart valve from the compressed state to an expanded state while the prosthetic heart valve is positioned radially within the native aortic valve; and releasing the support structure and the prosthetic heart valve from the delivery apparatus after the prosthetic heart valve is radially expanded (as seen in Figures 7D-9F). However, Tuval et al. does not expressly disclose monitoring a position of one or more of the plurality of V-shaped leaflet positioning elements via one or more radiopaque markers associated therewith; rotating the support structure to align a distal apex of each of the plurality of V-shaped positioning elements with a cusp of one of a plurality of native leaflets of a native aortic valve of the patient's heart. Tuval et al. teaches a self-expandable prosthetic heart valve assembly 10 in the same field of endeavor for use in an aortic valve (paragraphs [0089] and [0104]), the method comprising: advancing the prosthetic heart valve assembly through a patient's aorta toward the patient’s native aortic valve using a delivery apparatus via a trans-femoral delivery approach (see paragraphs [0100] and [0104] and as evidenced by the U.S. Provisional patent application 20100268332 A1 entitled Prosthetic heart valve for transfemoral delivery, wherein the publication discloses the transaortic approach includes transfemoral), wherein the prosthetic heart valve assembly comprises a self-expandable heart valve 12 (wherein Tuval discloses the heart valve is formed from Nitinol, see paragraph [0091]) and a self- expandable support structure 14 (wherein, Tuval discloses the support structure is formed of Nitinol, see paragraph [0090]) and wherein the support structure 14 comprises a plurality of leaflet retaining arms 22 having V-shape which further includes one or more radiopaque markers 16 (paragraphs [0088] and [0095] and as seen in Figures 1-2B) that provide visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve (paragraphs [0038-0041], [0050-0052], [0054], [0061-0065). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s support structure to further include one or more radiopaque markers as taught by Tuval for the purpose of providing visual feedback that aids the physician in rotationally aligning the commissural posts with respect to the native commissures of a native valve by rotating the valve prosthesis and observing the location of the commissural posts with respect to the valve.
Regarding Claim 20, Tuval et al. discloses wherein the support structure 14 and the prosthetic heart valve 12 are integrally joined (paragraph [0574]).
Claims 2 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. U.S. Publication 2008/0071369 A1 in view of Tuval et al. U.S. Publication 2010/0121436 A1 and further in view of Rowe et al. U.S. Publication 2009/0319037 A1.
Regarding Claim 2, Tuval et al. discloses the prosthetic heart valve is self-expandable against the native valve leaflets (see claim rejections above). However, Tuval et al. does not expressly disclose wherein the act of radially expanding the self-expandable prosthetic heart valve comprises causing one or more the plurality of native leaflets to be frictionally secured between the support structure and the prosthetic heart valve. Rowe et al. teaches a method of advancing a prosthetic heart valve assembly in the same field of endeavor for placement in the aorta, the prosthetic heart valve assembly comprising a support structure 10 and a prosthetic heart valve 250 (paragraph [0069] and as seen in Figures 1, 7-13), wherein the assembly comprises a self-expanding support structure 10 and self-expanding prosthetic heart valve (paragraphs [0006], [0014], [0046], [0049] and [0073]). Rowe et al. further teaches the step of radially expanding the self-expandable prosthetic heart valve in the interior of the native valve causes the native valve leaflets to be pinched against the interior surface of the support band therefore allowing the prosthetic heart valve to be frictionally secured to the support structure within the valve for the purpose of stabilizing the device within the native valve (abstract and paragraphs [0010], [0013], [0016], [0020], [0021], [0077], [0081], [0083] and [0089-0091]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s self-expanding prosthetic heart valve to be radially expanding in the interior of the native valve to cause the native valve leaflets to be pinched against the interior surface of the support band therefore allowing the prosthetic heart valve to be frictionally secured to the support structure within the valve as taught by Rowe et al. for the purpose of stabilizing the device within the native valve.
Regarding Claim 8, Tuval et al. does not expressly disclose wherein the act of radially expanding the support structure comprises relative axial movement between a first sheath of the delivery apparatus and the support structure to expose at least a portion of the support structure from the first sheath, and the act of radially expanding the prosthetic heart valve comprises relative axial movement between a second sheath of the delivery apparatus and the prosthetic heart valve to expose the prosthetic heart valve from the second sheath. Rowe et al. teaches a method of advancing a prosthetic heart valve assembly in the same field of endeavor for placement in the aorta, the prosthetic heart valve assembly comprising a support structure 10 and a prosthetic heart valve 250 (paragraph [0069] and as seen in Figures 1, 7-13), wherein the assembly comprises a self-expanding support structure 10 and self-expanding prosthetic heart valve (paragraphs [0006], [0014], [0046], [0049] and [0073]). Rowe et al. further teaches retracting a first sheath 108 to expose at least a portion of the support structure 10 (paragraph [0058]) and further retracting a second sheath 220 to expose the prosthetic heart valve 250 (as seen in Figures 7-13 and paragraph [0069]) to allow the structures to advance to its functional size and secure the support stent and the prosthetic heart valve in the native valve (paragraphs [0004] and [0074-0075]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s prosthetic heart valve assembly to comprise a first sheath and a second sheath as taught by Rowe et al. for the purpose of separately releasing the support structure and prosthetic heart valve to allow the structures to advance to its functional size and secure the support stent and the prosthetic heart valve in the native valve.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. U.S. Publication 2010/0121436 A1 in view of Tuval et al. U.S. Publication 2008/0071369 A1.
Regarding Claim 18, Tuval et al. discloses the support structures comprises a plurality of V-shaped positioning elements 22 (as seen in Figures 1-2B, 10A-10B). However, Tuval et al. does not expressly disclose wherein the support structure further comprises a plurality of covers, each of the plurality of covers covering at least a distal apex of one of the plurality of V-shaped positioning elements, and wherein the method further comprises cushioning, via the plurality of covers, respective portions of exterior leaflet tissue of the plurality of native leaflets from a force exerted thereon by the distal apex of each of the plurality of V-shaped positioning elements. Tuval et al. teaches a prosthetic heart valve assembly 10 in the same field of endeavor comprising a support structure 14 and a prosthetic heart valve 12, wherein the support structure includes a plurality of V-shaped positioning elements 22 (as seen in Figures 1-3G) and further includes a plurality of covers 124, each of the plurality of covers 124 covering at least a distal apex of one of the plurality of V-shaped positioning elements 22 (as seen in Figures 3B-3C) for the purpose of capturing calcific, thrombotic materials and protect the prosthetic heart valve assembly (paragraph [0590]), wherein the covers 124 would cushion the exterior of the leaflet tissue of the plurality of native leaflets so as to prevent damage to the native leaflets. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s positioning elements to further include a plurality of covers covering at least a distal apex of the V-shaped positioning elements as taught by Tuval for the purpose of capturing calcific, thrombotic materials and protect the prosthetic heart valve assembly.
Claims 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. U.S. Publication 2010/0121436 A1 in view of Rowe et al. U.S. Publication 2009/0319037 A1.
Regarding Claim 17, Tuval et al. discloses the prosthetic heart valve is self-expandable against the native valve leaflets (see claim rejections above). However, Tuval et al. does not expressly disclose wherein the act of radially expanding the self-expandable prosthetic heart valve comprises causing one or more the plurality of native leaflets to be frictionally secured between the support structure and the prosthetic heart valve. Rowe et al. teaches a method of advancing a prosthetic heart valve assembly in the same field of endeavor for placement in the aorta, the prosthetic heart valve assembly comprising a support structure 10 and a prosthetic heart valve 250 (paragraph [0069] and as seen in Figures 1, 7-13), wherein the assembly comprises a self-expanding support structure 10 and self-expanding prosthetic heart valve (paragraphs [0006], [0014], [0046], [0049] and [0073]). Rowe et al. further teaches the step of radially expanding the self-expandable prosthetic heart valve in the interior of the native valve causes the native valve leaflets to be pinched against the interior surface of the support band therefore allowing the prosthetic heart valve to be frictionally secured to the support structure within the valve for the purpose of stabilizing the device within the native valve (abstract and paragraphs [0010], [0013], [0016], [0020], [0021], [0077], [0081], [0083] and [0089-0091]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s self-expanding prosthetic heart valve to be radially expanding in the interior of the native valve to cause the native valve leaflets to be pinched against the interior surface of the support band therefore allowing the prosthetic heart valve to be frictionally secured to the support structure within the valve as taught by Rowe et al. for the purpose of stabilizing the device within the native valve
Regarding Claim 19, Tuval et al. does not expressly disclose wherein the act of radially expanding the support structure comprises relative axial movement between a first sheath of the delivery apparatus and the support structure to expose at least a portion of the support structure from the first sheath, and the act of radially expanding the prosthetic heart valve comprises relative axial movement between a second sheath of the delivery apparatus and the prosthetic heart valve to expose the prosthetic heart valve from the second sheath. Rowe et al. teaches a method of advancing a prosthetic heart valve assembly in the same field of endeavor for placement in the aorta, the prosthetic heart valve assembly comprising a support structure 10 and a prosthetic heart valve 250 (paragraph [0069] and as seen in Figures 1, 7-13), wherein the assembly comprises a self-expanding support structure 10 and self-expanding prosthetic heart valve (paragraphs [0006], [0014], [0046], [0049] and [0073]). Rowe et al. further teaches retracting a first sheath 108 to expose at least a portion of the support structure 10 (paragraph [0058]) and further retracting a second sheath 220 to expose the prosthetic heart valve 250 (as seen in Figures 7-13 and paragraph [0069]) to allow the structures to advance to its functional size and secure the support stent and the prosthetic heart valve in the native valve (paragraphs [0004] and [0074-0075]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tuval’s prosthetic heart valve assembly to comprise a first sheath and a second sheath as taught by Rowe et al. for the purpose of separately releasing the support structure and prosthetic heart valve to allow the structures to advance to its functional size and secure the support stent and the prosthetic heart valve in the native valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774